 

Exhibit 10.1

 

INDEMNIFICATION AND HOLD HARMLESS AGREEMENT

 

THIS INDEMNIFICATION AND HOLD HARMLESS AGREEMENT (this “Agreement”) is made as
of                                     , by and between Whole Foods
Market, Inc., a Texas corporation (the “Company”), and
                                                                  
(“Indemnitee”).

 

WHEREAS, in order to incentivize Indemnitee to serve, or to continue to serve,
as a director, officer or agent of the Company, one of its subsidiaries,
affiliates or regions (in any such case, the “Service”), the Company has agreed
to indemnify Indemnitee as set forth below;

 

NOW, THEREFORE, in consideration of the foregoing and certain other good and
valuable consideration, the receipt of which is hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

1.             Indemnification.  Effective as of the original date of
Indemnitee’s beginning Service, the Company shall indemnify Indemnitee and hold
Indemnitee harmless if the Indemnitee is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative, arbitrative or investigative, and in
any appeal in such action, suit or proceeding, and in any inquiry or
investigation that could lead to such an action, suit or proceeding, against any
and all liabilities, obligations (whether known or unknown, or due or to become
due or otherwise), judgments, fines, fees, penalties, interest obligations,
deficiencies, other actual losses (for example, verifiable lost income related
to time spent defending such claim or action) and reasonable expenses
(including, without limitation amounts paid in settlement, interest, court
costs, costs of investigators, reasonable fees and expenses of attorneys,
accountants, financial advisors and other experts) incurred or suffered by
Indemnitee in connection with such action, suit or proceeding arising out of or
pertaining to any actual or alleged action or omission which arises out of or
relates to the fact that Indemnitee is or was serving as a director or officer
of the Company or at the request of the Company as a director, officer, trustee,
employee, or agent of or in any other capacity for another corporation,
partnership, joint venture, trust or other enterprise (including any region of
the Company), to the fullest extent permitted by applicable law and the
Company’s Articles of Incorporation and Bylaws, each as amended (but in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide the same or broader indemnification rights than permitted
prior thereto) (each such liability, obligation, judgment, fine, fee, penalty,
interest obligation, deficiency, other actual losses, and reasonable expenses
being referred to herein as a “Loss,” and collectively, as “Losses”).  Any Loss
incurred by Indemnitee shall be paid by the Company on a regular monthly basis. 
This indemnity applies even if the Indemnitee caused the Loss through his or her
negligence, strict liability or other fault; however, if any Losses for which
Indemnitee received payment from the Company under this Agreement are determined
by final judicial decision from which there is no further right to appeal, to
have been caused by Indemnitee under circumstances with respect to which
indemnification is not permitted by applicable law or this Agreement (any such
Loss, a “Non-Indemnification Loss”), Indemnitee shall repay to the Company such
Losses paid on behalf of Indemnitee

 

1

--------------------------------------------------------------------------------


 

hereunder.  The indemnification rights provided hereby to Indemnitee shall
continue even though he or she may have ceased to be a director, officer,
trustee, employee, or agent of or in any other capacity for the applicable
entity.

 

2.             Notice and Coverage Prior to Notice.  Indemnitee shall give
notice (the “Notice”) to the Company within five days after actual receipt of
service or summons related to any action begun in respect of which indemnity may
be sought hereunder or actual notice of assertion of a claim with respect to
which he seeks indemnification; provided, however, that the Indemnitee’s failure
to give such notice to the Company within such time shall not relieve the
Company from any of its obligations under Section 1 of this Agreement except to
the extent the Company has been materially prejudiced by Indemnitee’s failure to
give such notice within such time period.  Upon receipt of the Notice, the
Company shall assume the defense of such action, whereupon the Indemnitee shall
not be liable for any reasonable fees or expenses of counsel for Indemnitee or
any other Losses incurred thereafter with respect to the matters set forth in
the Notice and the Company shall reimburse the Indemnitee for all reasonable
expenses related to the action or claim incurred by the Indemnitee prior to the
Indemnitee’s giving of the Notice.

 

3.             Non-Exclusivity.  The rights of Indemnitee hereunder shall be in
addition to any rights that Indemnitee may have under the Company’s governance
documents (e.g. Articles of Incorporation, By-laws, Articles of Organization,
Regulations, etc.), applicable law or otherwise and shall survive any
termination, resignation, death or other dismissal of Indemnitee.

 

4.             Insurance.  To the extent the Company maintains, at its expense,
an insurance policy or policies providing liability insurance with respect to
the acts or omissions covered by this Agreement, Indemnitee shall be covered by
such policy or policies, in accordance with its or their terms, to the maximum
extent of the coverage available there under.

 

5.             Payment.  The Company shall not be liable to Indemnitee under
this Agreement to make any payment in connection with any claim against
Indemnitee to the extent the Indemnitee has otherwise actually received, and is
entitled to retain, payment (under any insurance policy or otherwise) of the
amounts otherwise indemnifiable hereunder.

 

6.             Enforceability.  The indemnification contained in this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors, assigns (including any direct or
indirect successor by purchase, merger, consolidation, liquidation or otherwise
to all or substantially all of the business and/or assets of the Company),
spouses, heirs and personal and legal representatives.

 

7.             Binding Obligation.  If this Agreement or any portion hereof
shall be found to be invalid on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify and hold harmless
Indemnitee, as to costs, charges and expenses (including court costs and
attorneys’ fees), judgments, fines, penalties and amounts paid in settlement
with respect to any action, suit or proceeding, whether civil, criminal,

 

2

--------------------------------------------------------------------------------


 

administrative, arbitrative or investigative, and in any appeal in such action,
suit or proceeding, and in any inquiry or investigation that could lead to such
an action, suit or proceeding, to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated and to the
fullest extent permitted by applicable law.

 

8.             Governing Law; Venue.  This Agreement shall be construed in
accordance with and governed by the laws of the State of Texas, without regard
to the principles of conflicts of laws.  The parties agree that any litigation
directly or indirectly relating to this Agreement must be brought before and
determined by a court of competent jurisdiction within Travis County, Texas, and
the parties hereby agree to waive any rights to object to, and hereby agree to
submit to, the jurisdiction of such courts.

 

9.             Right to Sue; Attorneys’ Fees and Costs.  If a claim by
Indemnitee for payment of Losses hereunder is not paid in full by the Company
within forty-five (45) days after a written claim has been delivered to the
Company, Indemnitee may at any time thereafter bring suit against the Company to
recover the unpaid amount of the claim.  If successful in whole or in part in
any such suit, Indemnitee shall be entitled to be paid also the reasonable costs
and expenses of prosecuting such suit.  In any suit brought by Indemnitee to
enforce any right hereunder (including, without limitation, the right to
indemnification), the burden of proving that Indemnitee is not entitled to such
right shall be borne by the Company.  If a claim by the Company for repayment of
any Non-Indemnification Losses previously paid on behalf of Indemnitee hereunder
is not repaid in full to the Company within forty-five (45) days after such
ruling has been delivered to Indemnitee, the Company may at any time thereafter
bring suit against the Indemnitee to recover the unpaid amount.

 

10.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the heirs, successors and assigns of each party to
this Agreement.

 

11.           Amendment.  This Agreement may be amended, modified or
supplemented only by a written instrument executed by each of the parties
hereto.

 

12.           Facsimile and Counterpart Signature.  This Agreement may be
executed by facsimile signature and in one or more counterparts, each of which
shall for all purposes be deemed an original and all of which shall constitute
the same instrument, but only one of which need be produced.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the undersigned have executed this Agreement
as of the date first above written.

 

 

Company:

 

 

 

Whole Foods Market, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Indemnitee:

 

 

 

 

 

Name:

 

 

4

--------------------------------------------------------------------------------